Case 2:20-cv-10795-SJM-APP ECF No. 12, PageID.160 Filed 02/26/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 DETROIT CARPENTERS
 FRINGE BENEFITS FUNDS,                        Case No. 2:20-cv-10795

             Plaintiff,                        HONORABLE STEPHEN J. MURPHY, III

 v.

 NORTHWEST ACOUSTICAL,
 INC. and MARK A.
 SCHOFIELD,

             Defendants.
                                      /

                     ORDER GRANTING PLAINTIFF'S
                   MOTION FOR DEFAULT JUDGMENT [11]

      Plaintiff alleged that Defendants violated the Employee Retirement Income

Security Act ("ERISA") and the Michigan Building Contract Fund Act when they did

not pay certain fringe benefits; Plaintiff seeks damages. ECF 1. The Clerk of the

Court entered default against each both Defendant. ECF 9, 10. And Plaintiff moved

for default judgment. ECF 11. Defendants did not respond, so the motion is

considered unopposed.

      Once default is entered, the defendants are treated as having admitted to the

complaint's well-pleaded allegations. Ford Motor Co. v. Cross, 441 F. Supp. 2d 837,

846 (E.D. Mich. 2006). If the allegations, taken as true, "are sufficient to support a

finding of liability . . . the Court should enter judgment." Id. at 848. After the Court

determines that default judgment is appropriate, it will "determine[] the amount and

character of the [awarded] recovery". 10A Charles Alan Wright & Arthur R. Miller,



                                           1
Case 2:20-cv-10795-SJM-APP ECF No. 12, PageID.161 Filed 02/26/21 Page 2 of 4




Federal Practice and Procedure § 2688 (4th ed. 2020) (collecting cases). The Court

must "conduct an inquiry" to "ascertain the amount of damages with reasonable

certainty." Vesligaj v. Peterson, 331 F. App'x 351, 355 (6th Cir. 2009) (quotation

omitted).

      Plaintiff sufficiently alleged that Defendants were required to pay fringe

benefits under the parties' collective bargaining agreement and that Defendants did

not pay the fringe benefits. ECF 1, PgID 3–6; see also ECF 11-4, PgID 94–117

(collective bargaining agreement section dealing with fringe benefits). Because

Defendants did not pay the fringe benefits, they breached the collective bargaining

agreement. And because of the alleged breach, Plaintiff has a right to default

judgment.

      For damages under ERISA, Plaintiff is entitled to "the unpaid contributions,"

"interest on the unpaid contributions," "an amount equal to the greater of" the

"interest on the unpaid contributions, or" "liquidated damages" not to exceed twenty

percent, "reasonable attorney's fees and costs" and "such other legal or equitable relief

as the court deems appropriate." 29 U.S.C. § 1132(g)(2). For the state law claim,

Plaintiff did not allege damages separate from the ERISA damages. See ECF 11.

      Plaintiff has sufficiently proven damages. Plaintiff attached two affidavits to

the default judgment motion: one from an auditor and the other from its attorney.

      The auditor's affidavit detailed the funds to which Plaintiff was entitled under

ERISA. To support the amount, the auditor took three steps. First, the auditor found

that Defendants' unpaid contribution was $35,469.95. ECF 11-2, PgID 64. Second,




                                           2
Case 2:20-cv-10795-SJM-APP ECF No. 12, PageID.162 Filed 02/26/21 Page 3 of 4




the auditor determined that Defendants owed $3,580.33 in unpaid interest. Id. at 65.

The auditor determined that amount by correctly multiplying the contractual interest

rate of .049%, see ECF 11-5, PgID 158, with 206 (the amount of days that the payment

was overdue, ECF 11-2, PgID 65). The auditor then multiplied the product with the

unpaid contribution and came up with $3,580.33. Id. Third, the auditor determined

that Defendants owed $4,018.74 in liquidated damages. Id. at 64–65. To find that

product, the auditor multiplied the contractual liquidated damages rate of .055%,

ECF 11-5, PgID 158, by 206 (the amount of days that the payment was overdue, ECF

11-2, PgID 64–65). The auditor then multiplied the product with the unpaid

contribution to arrive at $4,018.74. Id. at 64.

      The affidavit from Plaintiff's attorney, Mr. Walter B. Fisher, Jr., included

billing records that showed $1,480.00 in fees and $403.20 in costs. ECF 11-3. After

reviewing the records and considering the lodestar approach, Mr. Fisher's hourly rate

and billed hours are reasonable and there is no need to adjust or deduct anything

from his fees. See Bldg. Serv. Local 47 Cleaning Contractors Pension Plan v.

Grandview Raceway, 46 F.3d 1392, 1401–02 (6th Cir. 1995). Mr. Fisher is therefore

entitled to $1,883.20 in costs and fees ECF 11-3, PgID 68. In sum, the unpaid

contribution, unpaid interest, liquidated damages, and attorney's fees equal

$44,952.22. Plaintiff is therefore entitled to a default judgment in that amount.

      WHEREFORE, it is hereby ORDERED that Plaintiff's motion for default

judgment [11] is GRANTED.




                                           3
Case 2:20-cv-10795-SJM-APP ECF No. 12, PageID.163 Filed 02/26/21 Page 4 of 4




      IT IS FURTHER ORDERED that the Clerk shall ENTER default judgment

in the amount of $44,952.22 against Defendants.

      SO ORDERED.


                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: February 26, 2021


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on February 26, 2021, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                         4
